[Cite as In re Estate of Bringman, 2018-Ohio-1906.]


                                       COURT OF APPEALS
                                      KNOX COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



                                                         JUDGES:
                                                         Hon. John W. Wise, P. J.
IN THE MATTER OF:                                        Hon. Patricia A. Delaney, J.
                                                         Hon. Craig R. Baldwin, J.

        THE ESTATE OF BARBARA                            Case No. 17 CA 21

        JEAN BRINGMAN, DECEASED                          OPINION




CHARACTER OF PROCEEDING:                              Civil Appeal from the Court of Common
                                                      Pleas, Probate Division, Case No. 03 CR
                                                      621D


JUDGMENT:                                             Affirmed



DATE OF JUDGMENT ENTRY:                               May 14, 2018



APPEARANCES:

For Plaintiff-Appellant                               For Defendant-Appellee

WILLIAM PAUL BRINGMAN                                 NO APPEARANCE
BRINGMAN LEGAL CO., LPA
7100 North High Street
Suite 101
Worthington, Ohio 43085-2316
Knox County, Case No. 17 CA 21                                                            2

Wise, P. J.

        {¶1}   Appellant William Paul Bringman appeals the October 26, 2017, decision of

the Knox County Court of Common Pleas, Probate Division, which granted Steven C.

McGann’s Application to be Appointed Administer of the Estate of Barbara J. Bringman

and denied Appellant’s “Protective Application” for Appointment as Executor.

        {¶2}   Appellee Steven McGann has not filed a brief in this matter.

        {¶3}   This case comes to us on the accelerated calendar. App.R. 11.1, which

governs accelerated calendar cases, provides, in pertinent part:

        {¶4}   “(E) Determination and judgment on appeal. The appeal will be determined

as provided by App.R. 11.1. It shall be sufficient compliance with App.R. 12(A) for the

statement of the reason for the court’s decision as to each error to be in brief and

conclusionary form. The decision may be by judgment entry in which case it will not be

published in any form.”

        {¶5}   This appeal shall be considered in accordance with the aforementioned

rule.

                           STATEMENT OF THE FACTS AND CASE

        {¶6}   The relevant facts leading to this appeal are as follows.

        {¶7}   On September 13, 2016, Appellee Steven McGann, a Columbus attorney,

filed an application in the Knox County Probate Court (hereinafter “trial court”) requesting

authority to administer the estate of Barbara J. Bringman, decedent. According to said

application, Ms. Bringman, at the time of her death on or about March 23, 2016, had been

“living temporarily at Lyn Village Apartments *** Reynoldsburg, OH 43068 but was a Knox
Knox County, Case No. 17 CA 21                                                           3


County resident up to that point.” The application also stated that to the best of Attorney

McGann’s knowledge, Ms. Bringman did not leave a will.

      {¶8}   A hearing on Attorney McGann’s application was thereupon scheduled for

a hearing at the Knox County Probate Court on October 26, 2016 at 10:00 AM.

      {¶9}   However, about one hour before the aforesaid hearing, Appellant William

Paul Bringman, a Worthington attorney and the decedent’s ex-husband, filed a written

objection and motion to deny the appointment of Attorney McGann, essentially asserting

that Knox County lacked jurisdiction over the estate. Attached to the motion was a copy

of an entry from the Franklin County Probate Court, dated October 24, 2016, naming

Attorney Bringman (executor) as the fiduciary for the estate of Barbara J. Bringman under

Franklin County Probate Case No. 581473.1 Accordingly, the trial court set the matter for

a new hearing on December 1, 2016, at the Knox County Probate Court. The hearing

went forward as scheduled.

      {¶10} On January 23, 2017, the trial court issued a judgment entry ordering that

the administration of Ms. Bringman’s estate would proceed in Knox County under case

number 2016-1217. The court also therein requested that the Franklin County Probate

Court forward certified copies of Ms. Bringman’s will and the entry admitting the will. The

court also stated in the entry that the will would be administered as a foreign document.

Finally, the matter of Attorney McGann’s original application to be appointed as

administrator of the estate was set for a hearing on February 23, 2017.




1  Documentation in our present Knox County appellate record indicates the Franklin
County Probate Court vacated appellant’s appointment as executor on November 4,
2016. See Docket Item No. 10. Subsequent activity in Franklin County has not been
provided in the record.
Knox County, Case No. 17 CA 21                                                         4


      {¶11} On February 17, 2017, Attorney Bringman filed a notice of appeal,

challenging the jurisdiction of Knox County to administer the Estate.

      {¶12} By Opinion and Entry filed August 2, 2017, this Court denied the appeal.

See In the Matter of the Estate of Barbara Jean Bringman, 5th Dist. Knox Case No. 17CA1,

2017-Ohio-7083.

      {¶13} Appellant filed an Application for Reconsideration and an Application for En

Banc Consideration of our August 2, 2017, decision, which this Court denied on October

12, 2017.

      {¶14} On September 7, 2017, the probate court held a hearing on the Application

of Steven C. McGann to be appointed Administrator, with the Will Annexed, of the Estate

of Barbara J. Bringman and the “Protective Application” for Appointment as Executor filed

by Appellant William P. Bringman.

      {¶15} By Judgment Entry filed October 26, 2017, the probate court denied the

application of Appellant and granted Steven McGann’s Application to Administrator.

      {¶16} Appellant now appeals, assigning the following errors for review:

                                  ASSIGNMENTS OF ERROR

      {¶17} “I. THE TRIAL COURT ERRED IN ADJUDGING THAT APPELLANT

LACKED STANDING TO SEEK APPOINTMENT AS EXECUTOR OF THE ESTATE OF

BARBARA JEAN BRINGMAN, DECEASED.

      {¶18} “II.   THE    TRIAL     COURT     ERRED     IN   APPOINTING       APPELLEE

ADMINISTRATOR        WITH    THE    WILL    ANNEXED       INSTEAD       OF   APPELLANT,

EXECUTOR OF THE ESTATE OF BARBARA JEAN BRINGMAN, DECEASED.
Knox County, Case No. 17 CA 21                                                         5


     {¶19} “III. THE TRIAL COURT ERRED IN NOT APPOINTING APPELLANT

EXECUTOR OF THE ESTATE OF BARBARA JEAN BRINGMAN, DECEASED.

     {¶20} “IV. THE TRIAL COURT ERRED IN ADJUDGING THAT THE TRIAL

COURT HAS JURISDICTION TO ADMINISTER THE ESTATE OF BARBARA JEAN

BRINGMAN, DECEASED TO THE EXCLUSION OF THE FRANKLIN COUNTY

PROBATE COURT.

     {¶21} “V. THE TRIAL COURT ERRED IN ADJUDGING THAT APPELLANT IS

NOT THE SURVIVING SPOUSE OF THE DECEASED HEREIN.”

                                        Appellant’s Brief

     {¶22} Upon review of the filings in this matter, we find Appellant's brief not to be

in compliance with the Appellate Rules.

     {¶23} Ohio Rule of Appellate Procedure 16 requires:

             The appellant shall include in its brief, under the headings and in the

     order indicated, all of the following:

             ***

             (7) An argument containing the contentions of the appellant with

     respect to each assignment of error presented for review and the reasons in

     support of the contentions, with citations to the authorities, statutes, and

     parts of the record on which appellant relies. The argument may be preceded

     by a summary.

     {¶24} ***

     {¶25} Ohio Appellate Rule 12 reads:

             (A) Determination
Knox County, Case No. 17 CA 21                                                                 6


                ***

               (2) The court may disregard an assignment of error presented for

      review if the party raising it fails to identify in the record the error on which

      the assignment of error is based or fails to argue the assignment separately

      in the brief, as required under App.R. 16(A).

      {¶26} Compliance with the above-stated rule is mandatory. Also, an appellate

court may rely upon App.R. 12(A) in overruling or disregarding an assignment of error

because of “the lack of briefing” on the assignment of error. Henry v. Gastaldo, 5th Dist.

No. 2005-AP-03-0022, 2005-Ohio-4109, citing Hawley v. Ritley (1988), 35 Ohio St. 3d
157, 159, 519 N.E.2d 390, 392-393; State v. Watson (1998) 126 Ohio App.3d, 316, 710
N.E.2d 340, discretionary appeal disallowed in (1998), 82 Ohio St. 3d 1413, 694 N.E.2d
75.

      {¶27} Appellant's brief herein does not comply with the Ohio Rules of Appellate

Procedure and the Local Rules of the Fifth Appellate Judicial District. Appellant's brief

fails to set forth any separate assignments of error. Instead, it contains approximately

seven pages of facts and allegations with no attempt to relate the arguments to the

individual errors assigned.

      {¶28} This Court will not assume the role of advocate for Appellant in attempting

to organize and prosecute the arguments on appeal. This Court has previously observed

in Musleve v. Musleve, 5th Dist. No.2007CA00314, 2008-Ohio-3961:

      {¶29}     “It is not a function of this Court to construct a foundation for claims; failure

to comply with the rules governing practice in the appellate court is a tactic which is

ordinarily fatal.”
Knox County, Case No. 17 CA 21                                                              7


      {¶30} Appellant's failure to comply with Ohio Appellate Rule 16 is tantamount to

failing to file a brief in this matter. “Errors not specifically pointed out in the record and

separately argued by brief may be disregarded.” Id.

      {¶31} We shall review Appellant’s assignments of error accordingly.

                                           I, II, III, IV, V

      {¶32} Upon review, we find that Appellant raises two arguments in his brief, 1) that

he is the surviving spouse of the decedent and therefore has standing to be appointed

executor, and 2) Knox County does not have jurisdiction to administer decedent’s Estate.

      {¶33} Upon review, we find Appellant’s arguments are barred by the doctrine of

res judicata. In Grava v. Parkman Twp. (1995), 73 Ohio St. 3d 379, syllabus, the Supreme

Court of Ohio explained res judicata as “[a] valid, final judgment rendered upon the merits

bars all subsequent actions based upon any claim arising out of the transaction or

occurrence that was the subject matter of the previous action.” In Nolan v. Nolan (1984),

11 Ohio St. 3d 1, 3, the Supreme Court of Ohio summarized the “law of the case” doctrine

as follows: Briefly, the doctrine provides that the decision of a reviewing court in a case

remains the law of that case on the legal questions involved for all subsequent

proceedings in the case at both the trial and reviewing levels.* * * Thus, where at a

rehearing following remand a trial court is confronted with substantially the same facts

and issues as were involved in the prior appeal, the court is bound to adhere to the

appellate court's determination of the applicable law.

      {¶34} In our October 27, 2016, opinion in Bringman v. Bringman, 5th Dist. Knox

No. 16CA01, 2016–Ohio–7514, this Court concluded that appellant’s April 17, 2014,

divorce from Ms. Bringman was final. Id. at ¶ 29.
Knox County, Case No. 17 CA 21                                                         8

      {¶35} In our August 2, 2017, opinion in In the Matter of the Estate of Barbara Jean

Bringman, 5th Dist. Knox No. 17CA1, 2017-Ohio-7083, we concluded that jurisdiction was

proper in Knox County.

      {¶36}   Based on the foregoing, we find Appellant’s arguments not well-taken.

      {¶37}   Appellant’s assignments of error are overruled.

      {¶38} For the foregoing reasons, the decision of the Court of Common Pleas,

Probate Division, Knox County, Ohio, is affirmed.


By: Wise, P. J.

Delaney, J., and

Baldwin, J., concur.



JWW/d 0507